Citation Nr: 1119559	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-30 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for prostate cancer.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel











INTRODUCTION

The Veteran had active service from May 1972 to September 1972 and from May 1980 to August 1980, with additional service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, denying the claim currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for the residuals of prostate cancer.  Regrettably, as outlined below, additional evidentiary development is necessary before appellate review may proceed.  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in the line of duty.  38 U.S.C.A.  101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A.  101(22); 38 C.F.R. § 3.6(c).  Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or dies from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty training (INACDUTRA) means duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

Service connection for a person on INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in the line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude INACDUTRA during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90 (Jul. 18, 1990).  Further, the Court has held that VA service connection compensation presumptions do not apply to ACDUTRA or INACDUTRA service. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

The evidence of record demonstrates that the Veteran had extensive service with the National Guard and the Army Reserve.  In its February 2008 decision, however, the RO only credited the Veteran with one day of service in the Army Reserve from July 13, 2003 to July 14, 2003.  This is clearly incorrect.  A U.S. Army Reserve Personnel Command document dated April 2005 demonstrates that the Veteran had service with the Army National Guard from June 1978 through June 1992 and service with the Army Reserve from June 1992 through June 2004.  The record also contains a letter dated April 2005 indicating that the Veteran was found to be medically disqualified for further service in the Army Reserve.  The Veteran attempted to reenlist, but on January 21, 2006, he was again found to be disqualified for retention in the US Army Reserve due to a medical condition.  Therefore, it is clear that the Veteran had significantly more service than he was credited for in February 2008.  

Furthermore, there is evidence suggestive of prostate problems during the Veteran's Reserve service.  According to an August 2001 Army Reserve examination, the Veteran's prostate was normal.  However, a subsequent medical evaluation from August 2002 noted an elevated prostate specific antigen (PSA) level.  This was again noted during an April 2004 Army Reserve Retention examination.  The Veteran's Reserve Personnel Command sheet demonstrates that the Veteran did receive active duty points for his service in 2002 and 2004.  However, it is unclear from this documentation if the Veteran was on ACDUTRA when his prostate problems were first discovered, and if so, whether these early problems are related to the Veteran's subsequent diagnosis of prostate cancer in 2007.  A medical opinion as to this matter should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct any additional efforts, to include contacting the appellant and any appropriate agency or Army Reserve unit, to verify all periods of ACDUTRA and INACDUTRA.  Reports of retirement points do not contain the necessary information in this regard.  If it is not possible for this information to be obtained, this fact should be clearly documented in the claims file.  

2.  If it is determined that the Veteran was serving on active duty or active duty for training when he was found to have elevated PSA levels, then he should be scheduled for a VA examination before an appropriate specialist so that an opinion regarding his prostate cancer may be provided.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's later diagnosis of prostate cancer was caused by or related to the elevated PSA levels discovered during his service with the Army Reserve.  A complete rationale must be provided for any opinion offered.  

3.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


